The amendment made to the claims would advance prosecution as the Yonetsu references appear to be drawn to single domain structures as recited within paragraphs [0098], and [0100]. However, the examiner points out that Yonetsu teaches within paragraph [0097] “In the core-shell magnetic particles, when the particle diameter of the magnetic metallic particle is increased, a multi-domain structure energetically becomes more stable than a single-domain structure as a magnetic structure. At this point, the core-shell magnetic particle having the multi-domain structure is lower than the core-shell magnetic particle having the single-domain structure in the high-frequency characteristic of the permeability”. 
The examiner points out that new claim limitations will required a new search to determine allowability.

/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735